Name: 85/355/EEC: Seventh Council Decision of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  cooperation policy;  marketing
 Date Published: 1985-07-26

 Avis juridique important|31985D035585/355/EEC: Seventh Council Decision of 27 June 1985 on the equivalence of field inspections carried out in third countries on seed-producing crops Official Journal L 195 , 26/07/1985 P. 0001 - 0019 Finnish special edition: Chapter 3 Volume 19 P. 0004 Spanish special edition: Chapter 03 Volume 36 P. 0112 Swedish special edition: Chapter 3 Volume 19 P. 0004 Portuguese special edition Chapter 03 Volume 36 P. 0112 SEVENTH COUNCIL DECISIONof 27 June 1985on the equivalence of field inspections carried out in third countries on seed-producing crops(85/355/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by the 1979 Act of Accession, and in particular Article 16 (1) (a) thereof,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (2), as last amended by Directive 85/38/EEC (3), and in particular Article 16 (1) (a) thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (4), as last amended by Directive 81/561/EEC (5), and in particular Article 16 (1) (a) thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (6), as last amended by Directive 82/727/EEC (7), and in particular Article 15 (1) (a) thereof,Having regard to the proposal from the Commission,Whereas there are rules on seed control in Austria, Australia, Bulgaria, Canada, Switzerland, Czechoslovakia, Cyprus, the German Democratic Republic, Spain, Hungary, Israel, Norway, New Zealand, Portugal, Poland, Romania, Chile, Sweden, Finland, Turkey, the United States of America, Yugoslavia and South Africa; whereas these rules provide foran official field inspection to be carried out during the period of seed production;Whereas an examination of these rules and the manner in which they are applied has shown that the prescribed field inspections satisfy the conditions laid down in Annex I to each of the abovementioned Directives;Whereas Decision 80/817/EEC (8), as last amended by Decision 85/4/EEC (9), which established equivalences for field inspections in the abovementioned countries, expires on 30 June 1985; whereas a new Decision is therefore necessary;Whereas, in the case of seven third countries, additional detailed information has been requested; whereas the renewal of the equivalence in respect of those countries should be limited to a period necessary to examine and to assess such information without prejudice to a possible extension, pending the outcome of this examination and assessment;Whereas this Decision is without prejudice to a possible renewal of the equivalence in respect of Cyprus and Finland where seed production and field inspection of crops producing seed of the species covered by Decision 80/817/EEC did not take place during the period of application of that Decision;Whereas this Decision does not preclude Community findings being revoked or extension of the period of their validity being refused, where the conditions on which they are based are not or cease to be satisfied; whereas, to this end, further practical information on seed produced in the abovementioned countries should be obtained by growingand checking samples of such seed in Community comparative trials;Whereas it has become apparent that certain technical and administrative provisions in the Annex are subject to frequent change; whereas, to simplify the procedure for amending the Annex, changes should be dealt with under the procedure of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry;Whereas this Decision does not affect the Protocol on German internal trade and connected problems,HAS ADOPTED THIS DECISION:Article 1It is hereby declared that field inspections of crops producing seeds of the 'certified seed' category, carried out in the countries and by the services listed in Part I of the Annex, and in respect of the species specified therein, satisfy the conditions laid down in Part A of Annex I to Directive 66/400/EEC and in Annex I to Directives 66/401/EEC, 66/402/EEC and 69/208/EEC, in so far as the conditions laid down in Part II of the Annex hereto are satisfied. Article 2Technical and administrative amendments to be made to the Annex, with the exception of those concerning column 1 of the table in Part I thereof, shall be adopted in accordance with the procedure laid down in Article 21 of Directives 66/400/EEC, 66/401/EEC and 66/402/EEC and in Article 20 of Directive 69/208/EEC.Article 3This Decision shall apply from 1 July 1985 to 30 June 1987 in the case of Austria, Australia, Norway, New Zealand, Sweden, the United States of America and Yugoslavia and from 1 July 1985 to 30 June 1990 in the case of the other third countries listed in Part I of the Annex.Article 4This Decision is addressed to the Member States. Done at Luxembourg, 27 June 1985.For the CouncilThe PresidentA. BIONDI (1) OJ N ° 125, 11. 7. 1966, p. 2290/66. (2) OJ N ° 125, 11. 7. 1966, p. 2298/66. (3) OJ N ° L 16, 19. 1. 1985, p. 41. (4) OJ N ° 125, 11. 7. 1966, p. 2309/66. (5) OJ N ° L 203, 23. 7. 1981, p. 52. (6) OJ N ° L 169, 10. 7. 1969, p. 3. (7) OJ N ° L 310, 25. 10. 1982, p. 21. (8) OJ N ° L 240, 12. 9. 1980, p. 1. (9) OJ N ° L 2, 3. 1. 1985, p. 19. ANNEXPART ISCOPE1. LEGEND1.1. The third countries are listed in column 1 of the table referred to in point 2 in the order of the following abbreviations of the international code used for motor vehicles:A= AustriaAUS= AustraliaBG= BulgariaCDN= CanadaCH= SwitzerlandCS= CzechoslovakiaDDR= German Democratic RepublicE= SpainH= HungaryIL= IsraelN= NorwayNZ= New ZealandP= PortugalPL= PolandR= RomaniaRCH= ChileS= SwedenTR= TurkeyUSA= United States of AmericaYU= YugoslaviaZA= South Africa1.2. References 66/400, 66/401, 66/402 and 69/208 in column 3 of the table indicate the following Directives:- 66/400: Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed,- 66/401: Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed,- 66/402: Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed,- 69/208: Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants.1.3. The entri es in column 4 of the table referred to in point 2 refer to the conditions described in Part II, point 3, of this Annex. 2. TABEL TABELLE Ã Ã Ã Ã Ã Ã Ã  TABLE TABLEAU TAVOLA TABEL>TABLE>PART IICONDITIONS1. Conditions relating to seed referred to in Directive 66/400/EEC1.1. Field inspection shall be carried out in accordance with national rules for the application of the Organization for Economic Cooperation and Development (OECD) scheme for the varietal certification of sugar beet seed and fodder beet seed moving in international trade.Field inspection shall be carried out by the services listed in column 2 of the table referred to in Part I, point 2 or by any legal person, whether governed by public or by private law, acting under the responsibility of such services, provided that such person derives no private gain from the result of the inspection.1.2. Harvested seed shall be packed in officially closed packages which bear a special label provided for by the OECD for seed which is not finally certified; the label shall give the following additional information:- reference number of the basic seed,- name of the Member State which certified the basic seed.1.3. Harvested seed shall be accompanied by an official certificate giving the following information:- area cultivated,- quantity of seed,- the attestation that the conditions that have to be satisfied by the crops from which the seed comes have been fulfilled.2. Conditions relating to seed referred to in Directives 66/401/EEC, 66/402/EEC and 69/208/EEC2.1. Field inspection shall be carried out in accordance with national rules for the application of the OECD schemes for the varietal certification of seed moving in international trade as follows:- herbage and oil seed, in the case of seed of the species referred to in Directives 66/401/EEC and 69/208/EEC,- cereal seed, in the case of seed of the species referred to in Directive 66/402/EEC, other than Zea mays,- maize seed, in the case of Zea mays seed referred to in Directive 66/402/EEC.Field inspections shall be carried out by the services listed in column 2 of the table referred to in Part I, point 2 or by any legal person, whether governed by public or by private law acting under the responsibility of such services, provided that such person derives no private gain from the result of the inspection.2.2. Harvested seed shall be packed in officially closed packages bearing an official label which includes the following information:- service responsible and country,- species,- variety,- in the case of hybrids of Zea mays: type of hybrid,- 'seed not finally certified'; number of generations after basic seed,- reference number of the basic seed and name of the Member State which certified the seed,- reference number of the lot,- net or gross weight declared.All information shall be given in at least one of the official languages of the European Communities. 2.3. Harvested seed shall be accompanied by an official certificate giving the following information:- area cultivated,- quantity of seed harvested,- the attestation that the conditions that have to be satisfied by the crops from which the seed comes have been fulfilled.3. Conditions applicable where reference is made to them in column 4 of the table referred to in Part I, point 2(a) The condition laid down in the first sentence of the third indent of point 2.1 is not applicable. Field inspection shall be carried out in accordance with the national rules for the varietal control of seed.